Family Court properly denied the mother’s request to extend her visitation further, to direct that a cell phone be given to her 11-year-old daughter, and to direct that she have “meaningful input” on nonemergency decisions. The mother failed to demonstrate a change in circumstances, which would have warranted modification of the September 9, 2005 order of visitation (see Matter of Alexander v Alexander, 62 AD3d 866 [2009]). Given the modifications made by Family Court to the existing schedule based on the parties’ agreement, there is no reason to conclude that further changes are needed to protect the child’s best interests (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). Concur—Saxe, J.P, Catterson, Moskowitz, DeGrasse and Abdus-Salaam, JJ.